Citation Nr: 1222155	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2010, a hearing was held before the undersigned sitting at the RO.  The Board remanded the appeal in September 2010 and April 2011.  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2007, the RO denied reopening a claim of entitlement to service connection for alcoholism and drug addiction, but the Veteran did not file a notice of disagreement.  Also, pursuant to the April 2011 remand, in March 2012, the RO adjudicated a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and alcoholism and drug addiction.  The claim was denied and to date, the Veteran has not filed a notice of disagreement with this decision.  Accordingly, at this time, the Board's consideration is limited to the PTSD issue only.  


FINDINGS OF FACT

1.  The Veteran's allegations that he was assaulted in 1957 are not credible.

2.  The preponderance of the evidence is against finding that the Veteran has PTSD related to active military service or events therein.  



CONCLUSION OF LAW

PTSD was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  In December 2006 and May 2007, prior to the rating decision in question, VA advised the Veteran of the information and evidence needed to substantiate a claim, to include notice of what evidence VA would obtain and what evidence the Veteran was responsible for providing.  The Veteran was notified how VA assigns disability ratings and effective dates.  The October 2007 statement of the case set forth the regulations specific to PTSD claims based on personal trauma and throughout the appeal the Veteran has been notified of other sources of information that may help to corroborate his claim.  The claim was most recently readjudicated in the April 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, service personnel records, and VA medical center records.  The Veteran identified psychiatric treatment in Marin County but did not provide an authorization for release of these records.  Records were requested from the Social Security Administration, but response received indicates that the folder was destroyed and only available records were provided.  A Formal Finding of Unavailability was completed in December 2010 and the Veteran was notified that complete Social Security records could not be obtained.  

The Board acknowledges that the Veteran was not provided a VA PTSD examination.  As discussed in further detail below, the Board does not find credible supporting evidence that the claimed stressor occurred and the Board does not find the Veteran's reported history credible.  Under these circumstances, the Board declines to request a VA examination.  See 38 C.F.R. § 3.159(c)(4); VBA Training Letter 11-05 (December 2, 2011).  

The Veteran has had the opportunity to provide testimony and other evidence in support of his claim and on review, the Board does not find any error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on an allegation of an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran contends that he is entitled to service connection for PTSD.  VA records show various psychiatric diagnoses, including PTSD.  The Veteran alleges that he was beaten and sexually assaulted by three men on two separate occasions while he stationed at Goose Bay Labrador in 1957.  By his own statements, he did not report the event to military authorities and the assaults are not documented in his service records.  

The Board acknowledges that personal assault stressors may be corroborated by other sources.  In March 2007, the Veteran reported numerous behavior changes following the incident.  At the July 2010 travel board hearing, the Veteran testified that he was transferred approximately six months following the attacks.  He stated that this was in the normal rotation and not the result of a transfer request.  He testified that he started drinking immediately after the assault.  He reported that he got an Article 15 while stationed at Lockbourne Air Force Base.  

Review of service treatment records does not show repeated visits to sick call for unexplained illness or psychiatric care.  On discharge examination in June 1959, the Veteran's psychiatric system was reported as normal.  Service personnel records document some juvenile delinquency and probation prior to enlistment.  In June 1959, the Veteran's command requested a general discharge based on unsuitability.  It was noted that he had one Article 15 on or about February 1958 for failure to repair (i.e., a failure to go to an appointed place of duty).  The Veteran was also described to have excessive indebtedness.  He made contracts for various credit accounts and failed to keep up with the payments.  Further, he was continually requesting time off for personal reasons and in April 1959, was involved in a vehicle accident while using a government vehicle to conduct personal business.  

The Board acknowledges that the Veteran had some difficulties during service.  The evidence, however, shows that his problems appear to be related to his excessive indebtedness resulting from poor financial decisions.  The Veteran was interviewed and counseled regarding his case and the basis for discharge, but declined to submit a rebuttal.  Review of personnel records does not show any requests for transfers, disciplinary action for excessive drinking or drug use, or other unexplained social or behavioral changes.  At the hearing, the Veteran testified that he was counseled regarding his drinking problems, but this is not supported by personnel records.  The Veteran has not submitted any lay statements or other evidence of behavior changes that might constitute credible supporting evidence.  

On review, the Board does not agree with the assertion that the Veteran's records contain "markers" of an in-service assault.  Notwithstanding, the Veteran is competent to report an in-service assault and the Board must consider the credibility of his statements.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

At the outset, the Board observes that the Veteran has provided inconsistent statements regarding his previous history.  For example, at the hearing he denied any post-service events that made him fearful for his life.  VA records, however, suggest that the Veteran was exposed to significant violence while incarcerated.  In this regard, a July 2000 VA record documents the Veteran's reports that he has PTSD symptoms from his experiences while in prison.  An August 2000 note indicates that the Veteran's period in San Quentin was one of the most violent periods there and he saw prisoners killed and had to defend himself from being killed.  The physician indicated that since PTSD symptoms were brought about by non-military activities, the Veteran did not qualify for certain VA programs.  A March 2001 VA record documents the Veteran's report that he was physically attacked in prison and that he suffered from PTSD due to this.  A September 2006 VA record indicates that the Veteran was now endorsing anxiety and PTSD from military sexual trauma, although this was never documented during previous years of treatment.  The Board also notes that VA records document a history of childhood abuse.  

The Veteran also provided inconsistent information regarding when his drinking started.  In various statements, he reported that he started drinking immediately after the assault.  An October 2000 VA record notes that the Veteran began drinking alcohol on and off for several years in the late 1970's.  VA records also note inconsistent information regarding basic details, such as the Veteran's education level.  For example, in September 2006, he reported having only a tenth grade education.  At times he reports that he attended college but did not finish.  Still, in July 2006, he reported graduating from both college and law school.  

On review, the lack of consistent information regarding his stressors and prior history weighs heavily against his credibility.  

At the hearing, the Veteran testified that he was arrested in 1971 for kidnapping and since then, had been convicted of crack cocaine possession and more recently for possession of paraphernalia.  It appears that the Veteran has felony convictions and the Board considers this evidence of bad character. 

The Veteran's credibility also appears to be affected by self-interest and monetary gain.  In this regard, there was no mention of any in-service traumatic event until many years following discharge.  The Veteran initially filed a claim for drug and alcohol abuse in 1993, but did not report the alleged assaults until he filed a PTSD claim in 2006.  

Considering all of the evidence, the Board does not find the Veteran's allegations credible and does not consider the alleged in-service assaults sufficiently corroborated.  The preponderance of the evidence is against finding that the Veteran has PTSD related to active military service or events therein and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


